Exhibit 10(i)(A)(21)

 

AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION

AGREEMENT

 

DATED AS OF SEPTEMBER 2, 2003

 

BETWEEN

 

ACUITY LIGHTING GROUP, INC., SUCCESSOR TO NATIONAL SERVICE INDUSTRIES, INC.,

AS SELLER,

 

AND

 

ACUITY UNLIMITED, INC., FORMERLY KNOWN AS L&C FUNDING, INC.,

AS BUYER



--------------------------------------------------------------------------------

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE

   2

Section 1.1

  [Reserved]    2

Section 1.2

 

Purchases of Receivables

   2

Section 1.3

 

Payment for the Purchases

   3

Section 1.4

 

Purchase Price Credit Adjustments

   3

Section 1.5

 

Payments and Computations, Etc.

   4

Section 1.6

 

Transfer of Records

   4

Section 1.7

 

Characterization

   5

ARTICLE II REPRESENTATIONS AND WARRANTIES

   5

Section 2.1

 

Representations and Warranties of ALG

   5

(a)    Existence and Power

   5

(b)    Power and Authority; Due Authorization, Execution and Delivery

   6

(c)    No Bulk Sale

   6

(d)    Governmental Authorization

   6

(e)    Actions, Suits

   6

(f)     Binding Effect

   6

(g)    Accuracy of Information

   6

(h)    Use of Proceeds

   6

(i)     Good Title

   7

(j)     Perfection

   7

(k)    Places of Business and Locations of Records

   7

(l)     Collections

   7

(m)   Material Adverse Effect

   7

(n)    Names

   7

(o)    Not a Holding Company or an Investment Company

   7

(p)    Compliance with Law

   8

(q)    Compliance with Credit and Collection Policy

   8

(r)     Payments to ALG

   8

(s)    Enforceability of Contracts

   8

(t)     Accounting

   8

(u)    Eligible Receivables

   8

ARTICLE III CONDITIONS OF PURCHASES

   8

Section 3.1

 

Conditions Precedent to Initial Purchase

   8

Section 3.2

 

Conditions Precedent to All Purchases

   9

ARTICLE IV COVENANTS

   9

Section 4.1

 

Affirmative Covenants of ALG

   9

(a)    Financial Reporting

   9

 

i



--------------------------------------------------------------------------------

(i)       Annual Reporting

   9

(ii)      Quarterly Reporting

   10

(iii)     Compliance Certificate

   10

(iv)     Shareholders Statements and Reports

   10

(v)      S.E.C. Filings

   10

(vi)     Copies of Notices

   10

(vii)    Change in Credit and Collection Policy

   10

(viii)  Other Information

   10

(b)    Notices

   11

(i)       Termination Events or Unmatured Termination Events

   11

(ii)      Defaults Under Other Agreements

   11

(iii)     ERISA Events

   11

(c)    Compliance with Laws and Preservation of Existence

   11

(d)    Audits

   11

(e)    Keeping and Marking of Records and Books

   12

(f)     Compliance with Contracts and Credit and Collection Policy

   12

(g)    [Reserved]

   12

(h)    Ownership

   13

(i)     Lenders’ Reliance

   13

(j)     Collections

   13

(k)    Taxes

   13

Section 4.2

  

Negative Covenants of ALG

   14

(a)    Name Change, Offices and Records

   14

(b)    Change in Payment Instructions to Obligors

   14

(c)    Modifications to Contracts and Credit and Collection Policy

   14

(d)    Sales, Liens

   14

(e)    Accounting for Purchases

   15

ARTICLE V TERMINATION EVENTS

   15

Section 5.1

  

Termination Events

   15

Section 5.2

  

Remedies

   16

ARTICLE VI INDEMNIFICATION

   17

Section 6.1

  

Indemnities by ALG

   17

Section 6.2

  

Other Costs and Expenses

   19

ARTICLE VII MISCELLANEOUS

   19

Section 7.1

  

Waivers and Amendments

   19

Section 7.2

  

Notices

   20

Section 7.3

  

Protection of Ownership Interests of Buyer

   20

Section 7.4

  

Confidentiality of Fee Letter

   21

Section 7.5

  

Bankruptcy Petition

   21

 

ii



--------------------------------------------------------------------------------

Section 7.6

  

Limitation of Liability

   21

Section 7.7

  

CHOICE OF LAW

   22

Section 7.8

  

CONSENT TO JURISDICTION

   22

Section 7.9

  

WAIVER OF JURY TRIAL

   22

Section 7.10

  

Integration; Binding Effect; Survival of Terms

   22

Section 7.11

  

Counterparts; Severability; Section References

   23

 

EXHIBITS AND SCHEDULES

 

Exhibit I

   –   

Definitions

Exhibit II

   –   

Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names

Exhibit III

   –   

Lock-Boxes; Collection Accounts; Collection Banks

Exhibit IV

   –   

Form of Compliance Certificate

Exhibit V

   –   

Copy of Credit and Collection Policy

Exhibit VI

       

Form of Purchase Report

Schedule A

       

List of Documents to Be Delivered to Buyer Prior to the Initial Purchase

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION

AGREEMENT

 

THIS AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION AGREEMENT, dated as
of September 2, 2003, is by and between Acuity Lighting Group, Inc., a Delaware
corporation (“ALG”), and Acuity Unlimited, Inc., a Delaware corporation formerly
known as L & C Funding, Inc. (“Buyer”), and amends and restates in its entirety
that certain Receivables Sale and Contribution Agreement dated as of September
2, 2003, as amended, originally by and between National Service Industries,
Inc., a Georgia corporation (“NSI-Georgia”) and NSI Funding, Inc., a Delaware
corporation (“NSI Funding”), as amended by that certain Omnibus Amendment dated
as of August 31, 2001, by and between ALG, Buyer, NSI-Georgia, NSI Funding, and
the other persons parties thereto, and as assumed by ALG pursuant to that
certain Assumption Agreement dated as of August 31, 2001, by and between ALG,
Buyer, NSI-Georgia, NSI Funding, and the other persons parties thereto
(collectively, the “Existing Agreement”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I hereto (or, if not defined in Exhibit I hereto, the
meaning assigned to such term in Exhibit I to the Credit and Security
Agreement).

 

PRELIMINARY STATEMENTS

 

Buyer now owns certain accounts receivable that were (i) originated by Acuity
Specialty Products Group, Inc., a Delaware corporation (“ASP”), (ii) sold to
ALG, and (iii) sold or contributed to Buyer pursuant to the Existing Agreement
(together with the proceeds thereof, collectively, the “ASP Receivables”). On
the Restatement Effective Date, Buyer will dividend the ASP Receivables to ALG,
ALG will dividend the ASP Receivables to Acuity Brands, Inc., a Delaware
corporation formerly known as L & C Spinco, Inc. (“ABI”), ABI will contribute
them to ASP, and ASP will contribute them to Acuity Enterprise, Inc., a Delaware
corporation (“AEI”).

 

ALG owns, and from time to time hereafter will own, Receivables. ALG wishes to
sell and assign all Receivables to Buyer, together with the Related Security and
Collections with respect thereto, and Buyer wishes to acquire all such
Receivables, Related Security and Collections from ALG.

 

ALG and Buyer intend the transactions contemplated hereby to be true sales or
other outright conveyances of the Receivables from ALG to Buyer, providing Buyer
with the full benefits of ownership of the Receivables, and ALG and Buyer do not
intend these transactions to be, or for any purpose to be characterized as,
loans from Buyer to ALG.

 

On the Restatement Effective Date, Buyer will borrow and pledge its assets
pursuant to that certain Credit and Security Agreement dated as of September 2,
2003 (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the “Credit and Security Agreement”) among Buyer
and AEI, as Borrowers, ALG and ASP, as initial

 

1



--------------------------------------------------------------------------------

Servicers, Blue Ridge Asset Funding Corporation (“Blue Ridge”), the banks and
other financial institutions from time to time party thereto as “Liquidity
Banks” and Wachovia Bank, National Association or any successor agent appointed
pursuant to the terms of the Credit and Security Agreement, as agent for Blue
Ridge and such Liquidity Banks (in such capacity, the “Agent”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

 

Section 1.1 [Reserved].

 

Section 1.2 Purchases of Receivables.

 

(a) Effective on each day after the Initial Cutoff Date on which any Receivable
is created, in consideration for the Purchase Price and upon the terms and
subject to the conditions set forth herein, ALG does hereby sell, assign,
transfer, set-over and otherwise convey to Buyer, without recourse (except to
the extent expressly provided herein), and Buyer does hereby purchase from ALG,
all of ALG’s right, title and interest in and to all Receivables existing as of
such date, together with all Related Security relating thereto and all
Collections thereof.

 

(b) Buyer shall be obligated to pay the Purchase Price for the Receivables
purchased hereunder in accordance with Section 1.3.

 

(c) It is the intention of the parties hereto that each Purchase of Receivables
made hereunder shall constitute a sale, which sale is absolute and irrevocable
and provides Buyer with the full benefits of ownership of the Receivables.
Except for the Purchase Price Credits owed pursuant to Section 1.4, each sale of
Receivables hereunder is made without recourse to ALG; provided, however, that
(i) ALG shall be liable to Buyer for all representations, warranties, covenants
and indemnities made by ALG pursuant to the terms of the Transaction Documents
to which ALG is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer (or the Agent, as its assignee) of
any obligation of ALG or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of ALG. In view of the intention of the parties hereto that each
transfer of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, ALG agrees that it will, on or
prior to the date hereof and in accordance with Section 4.1(e)(ii), mark its
master data processing records relating to the Receivables with a legend stating
that Buyer has purchased the Receivables, together with the associated Related
Security and Collections, and, to the extent that ALG prepares any stand-alone
financial statements, to note in such financial statements that the Receivables,
together with the associated Related Security and Collections, have been sold to
Buyer.

 

2



--------------------------------------------------------------------------------

Section 1.3 Payment for the Purchases.

 

(a) The Purchase Price for each Purchase of Receivables shall become owing to
ALG on the date each such Receivable comes into existence but shall be paid on
the next succeeding Settlement Date in the following manner (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by ALG to Buyer hereunder and which have become due but remain
unpaid) and shall be paid to ALG in the manner provided in the following
paragraphs (b) and (c):

 

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its borrowings under the Credit and Security Agreement
or other cash on hand; and

 

second, unless ALG or Buyer has declared the Termination Date to have occurred
pursuant to this Agreement, by accepting a contribution to its capital in an
amount equal to the remaining unpaid balance of such Purchase Price.

 

(b) From and after the Termination Date, ALG shall not be obligated to (but may,
at its option): (i) sell Receivables to Buyer, or (ii) contribute Receivables to
Buyer’s capital pursuant to clause second of Section 1.3(a) unless ALG
reasonably determines that the Purchase Price therefor will be satisfied with
funds available to Buyer from sales of interests in the Receivables pursuant to
the Credit and Security Agreement, Collections, other cash on hand or otherwise.

 

(c) Although the Purchase Price for each Receivable shall be due and payable in
full by Buyer to ALG on the date such Receivable came into existence, settlement
of the Purchase Price between Buyer and ALG shall be effected on at least a
monthly basis on Settlement Dates with respect to all Receivables coming into
existence during the same month (or shorter period, as applicable) and based on
the information contained in the Purchase Report delivered by ALG for the month
then most recently ended. Although settlement shall be effected on Settlement
Dates, any contribution of capital by ALG to Buyer made pursuant to clause
second of Section 1.3(a) shall be deemed to have occurred and shall be effective
as of the last Business Day of the month to which such settlement relates.

 

Section 1.4 Purchase Price Credit Adjustments. If on any day:

 

(a) the Outstanding Balance of any Receivable is:

 

(i) reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by an Originator (other
than as a result of such Receivable’s being charged off for credit reasons or
reduced as a result of cash Collections actually received),

 

3



--------------------------------------------------------------------------------

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

 

(b) any of the representations and warranties set forth in Section 2.1(c), (h),
(i), (j), (l), (q), (r), (s) or the second sentence of Section 2.1(p) hereof are
not true when made or deemed made with respect to any Receivable,

 

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
(x) in the case of a partial reduction, the amount of such reduction, and (y) in
the case of a total reduction or cancellation, the lesser of the Purchase Price
paid for and the Outstanding Balance of such Receivable. If such Purchase Price
Credit exceeds the aggregate Purchase Price payable for Receivables coming into
existence on any day, then Buyer shall pay the remaining amount of such Purchase
Price Credit in cash immediately.

 

Section 1.5 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of ALG
designated from time to time by ALG or as otherwise directed by ALG. In the
event that any payment owed by any Person hereunder becomes due on a day that is
not a Business Day, then such payment shall be made on the next succeeding
Business Day. If any Person fails to pay any amount hereunder when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid
in full; provided, however, that such Default Fee shall not at any time exceed
the maximum rate permitted by applicable law. All computations of interest
payable hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed.

 

Section 1.6 Transfer of Records.

 

(a) In connection with each Purchase of Receivables hereunder, ALG hereby sells,
transfers, assigns and otherwise conveys to Buyer all of ALG’s right and title
to and interest in the Records relating to all Receivables sold or contributed
hereunder, without the need for any further documentation in connection with
such Purchase. In connection with such transfer, ALG hereby grants to each of
Buyer, the Agent and each Servicer an irrevocable, non-exclusive license to use,
without royalty or payment of any kind, all software used by ALG to account for
the Receivables, to the extent necessary to administer the Receivables, whether
such software is owned by ALG or is owned by others and used by ALG under
license agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, ALG hereby agrees that upon the request of Buyer (or
Buyer’s assignee), ALG will use its reasonable efforts to obtain the consent of
such third-party licensor. The license granted hereby shall be irrevocable until
the indefeasible payment in full of the Aggregate Unpaids, and shall terminate
on the date this Agreement terminates in accordance with its terms.

 

4



--------------------------------------------------------------------------------

(b) ALG (i) shall take such action reasonably requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Credit and
Security Agreement have an enforceable ownership interest in the Records
relating to the Receivables purchased from ALG hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and each Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

 

Section 1.7 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.2(b), any sale or contribution by ALG to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that the sale of Receivables hereunder shall constitute a
true sale thereof, ALG hereby grants to Buyer a duly perfected security interest
in all of ALG’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, all Collections and Related Security with
respect thereto, each Lock-Box and Collection Account, all other rights and
payments relating to the Receivables and all proceeds of the foregoing to secure
the prompt and complete payment of a loan deemed to have been made in an amount
equal to the Purchase Price of the Receivables together with all other
obligations of ALG hereunder, which security interest shall be prior to all
other Adverse Claims thereto. During the existence of any Termination Event,
Buyer and the Agent (as its assignee) shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

Section 2.1 Representations and Warranties of ALG. ALG hereby represents and
warrants to Buyer on the Restatement Effective Date and (except for any
representation or warranty that is limited to a specific date or period) on each
date on or prior to the Termination Date on which any Receivable comes into
existence that:

 

(a) Existence and Power. ALG is a corporation duly organized, validly existing
and in good standing under the laws of Georgia, is duly qualified to transact
business in every jurisdiction where, by the nature of its business, such
qualification is necessary, and where the failure to qualify would have or could
reasonably be expected to cause a Material Adverse Effect, and has all corporate
powers and all material governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted.

 

5



--------------------------------------------------------------------------------

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution, delivery and performance by ALG of the Transaction Documents (i) are
within ALG’s corporate powers, (ii) have been duly authorized by all necessary
corporate action, (iii) require no action by or in respect of or filing with,
any governmental body, agency or official, (iv) do not contravene, or constitute
a default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of ALG or of any agreement, judgment,
injunction, order, decree or other instrument binding upon ALG or any of its
Subsidiaries, and (v) do not result in the creation or imposition of any Adverse
Claim on any asset of ALG (except as created hereunder). This Agreement and each
other Transaction Document to which ALG is a party has been duly executed and
delivered by ALG.

 

(c) No Bulk Sale. No transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by ALG of this Agreement and each
other Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

 

(e) Actions, Suits. There is no action, suit or proceeding pending, or to the
knowledge of ALG overtly threatened in writing, against or affecting ALG or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which has or is likely to have a Material Adverse Effect.

 

(f) Binding Effect. This Agreement constitutes and, when executed and delivered
in accordance with this Agreement, each other Transaction Document to which ALG
is a party, will constitute valid and binding obligations of ALG enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles.

 

(g) Accuracy of Information. All information heretofore furnished by ALG to
Buyer or the Agent, as its assignee for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by ALG to Buyer (or the Agent, as its assignee) will be,
true and accurate in every material respect or based on reasonable estimates on
the date as of which such information is stated or certified. ALG has disclosed
to Buyer and the Agent in writing any and all facts known to the Executive
Officers which would have or reasonably would be expected to cause a Material
Adverse Effect.

 

(h) Use of Proceeds. ALG is not engaged principally, or as one of its important
activities, in the business of purchasing or carrying any Margin Stock, and no
part of the proceeds of any Purchase will be used to purchase or carry any
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock, or be used for any purpose which violates, or which
is inconsistent with, the provisions of Regulation T, U or X..

 

6



--------------------------------------------------------------------------------

(i) Good Title. Immediately prior to each Purchase hereunder, ALG (i) is the
legal and beneficial owner of the Receivables that are the subject of such
Purchase and (ii) is the legal and beneficial owner of the Related Security with
respect thereto or possesses a valid and perfected security interest therein, in
each case, free and clear of any Adverse Claim, except for Permitted
Encumbrances. There have been duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect ALG’s ownership interest in each
Receivable, its Collections and the Related Security.

 

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to ALG (and ALG shall
acquire from ALG) (i) legal and equitable title to, with the right to sell and
encumber each Receivable existing and hereafter arising, together with the
Collections with respect thereto, and (ii) all of ALG’s right, title and
interest in the Related Security associated with each Receivable, in each case,
free and clear of any Adverse Claim, except for Permitted Encumbrances.

 

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of ALG and the offices where it keeps all of
its Records are located at the address(es) listed on Exhibit II or such other
locations of which ALG has been notified in accordance with Section 4.2(a) in
jurisdictions where all action required by Section 4.2(a) has been taken and
completed. ALG’s Federal Employer Identification Number is correctly set forth
on Exhibit II.

 

(l) Collections. The conditions and requirements set forth in Section 4.1(j)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit III. ALG has not granted any Person, other than
Buyer (and the Agent, as its assignee) dominion and control of any Lock-Box or
Collection Account, or the right to take dominion and control of any such
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event.

 

(m) Material Adverse Effect. During the period from August 31, 2000 through the
Restatement Effective Date, in the good faith judgment of the Executive
Officers, no event has occurred that has had or could reasonably be expected to
have a Material Adverse Effect.

 

(n) Names. The name in which ALG has executed this Agreement is identical to the
name of ALG as indicated on the public record of its state of organization which
shows ALG to have been organized. In the past five (5) years, ALG has not used
any corporate names, trade names or assumed names other than the name in which
it has executed this Agreement and as listed on Exhibit II.

 

(o) Not a Holding Company or an Investment Company. ALG is not a “holding
company” or a “subsidiary holding company” of a “holding company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended, or any
successor statute. ALG is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or any successor statute.

 

7



--------------------------------------------------------------------------------

(p) Compliance with Law. ALG has complied in all respects with all applicable
laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
awards to which it may be subject, except where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation, except where such contravention or violation could not reasonably be
expected to have a Material Adverse Effect.

 

(q) Compliance with Credit and Collection Policy. ALG has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to such Credit
and Collection Policy, except such material change as to which Buyer (and the
Agent, as its assignee) has been notified in accordance with Section 4.1(a).

 

(r) Payments to ALG. With respect to each Receivable transferred to Buyer
hereunder, the Purchase Price received by ALG constitutes reasonably equivalent
value in consideration therefor and such transfer was not made for or on account
of an antecedent debt. No transfer by ALG of any Receivable hereunder is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

 

(s) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

(t) Accounting. The manner in which ALG accounts for the transactions
contemplated by this Agreement does not jeopardize the characterization of the
transactions contemplated herein as being true sales.

 

(u) Eligible Receivables. Each Receivable reflected in any Purchase Report as an
Eligible Receivable was an Eligible Receivable on the date of its acquisition by
Buyer hereunder.

 

ARTICLE III

CONDITIONS OF PURCHASES

 

Section 3.1 Conditions Precedent to Restatement Effective Date. Effectiveness of
the amendment and restatement of the Existing Agreement embodied herein is
subject to the conditions precedent that (a) Buyer shall have received on or
before the date of such purchase those documents listed on Schedule A, (b) the
First-Step Sale Agreement (as defined in the Existing Agreement) shall have been
terminated, (c) the ASP Receivables shall have been dividended to ABI, and (d)
all of the conditions to the initial advance under the Credit and Security
Agreement shall have been satisfied or waived in accordance with the terms
thereof.

 

8



--------------------------------------------------------------------------------

Section 3.2 Conditions Precedent to All Purchases. Buyer’s obligation to
purchase Receivables after the Restatement Effective Date shall be subject to
the further conditions precedent that: (a) the Facility Termination Date shall
not have occurred under the Credit and Security Agreement; (b) Buyer (and the
Agent, as its assignee) shall have received such other approvals, opinions or
documents as it may reasonably request and (c) on the date such Receivable came
into existence, the following statements shall be true (and acceptance of the
proceeds of any payment for such Receivable shall be deemed a representation and
warranty by ALG that such statements are then true):

 

(i) the representations and warranties set forth in Article II are true and
correct in all material respects on and as of the date such Receivable came into
existence as though made on and as of such date; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold; and

 

(ii) no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.

 

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash and/or by offset of capital
contributions), title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to purchase such Receivable were in
fact satisfied. The failure of ALG to satisfy any of the foregoing conditions
precedent, however, shall give rise to a right of Buyer to rescind the related
purchase and direct ALG to pay to Buyer an amount equal to the Purchase Price
payment that shall have been made with respect to any Receivables related
thereto.

 

ARTICLE IV

 

COVENANTS

 

Section 4.1 Affirmative Covenants of ALG. Until the date on which this Agreement
terminates in accordance with its terms, ALG hereby covenants as set forth
below:

 

(a) Financial Reporting. ALG will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (and the Agent, as its assignee):

 

(i) Annual Reporting. As soon as available and in any event within 90 days (or
such longer period as may be the subject of an extension granted by the
Securities and Exchange Commission) after the end of each Fiscal Year, a
consolidated balance sheet of the Parent and its Consolidated Subsidiaries as of
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows for such Fiscal Year, setting forth in each
case in comparative form the figures for the previous fiscal year, all certified
by Ernst & Young, LLP or other independent public accountants of nationally
recognized standing, with such certification to be free of exceptions and
qualifications not acceptable to Buyer and the Agent.

 

9



--------------------------------------------------------------------------------

(ii) Quarterly Reporting. As soon as available and in any event within 45 days
(or such longer period as may be the subject of an extension granted by the
Securities and Exchange Commission) after the end of each of the first 3 Fiscal
Quarters of each Fiscal Year, a consolidated balance sheet of the Parent and its
Consolidated Subsidiaries as of the end of such Fiscal Quarter and the related
statement of income and statement of cash flows for the portion of the Fiscal
Year ended at the end of such Fiscal Quarter, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year, all certified (subject to
normal year-end adjustments) as to fairness of presentation, GAAP and
consistency by the chief financial officer or the chief accounting officer of
the Parent.

 

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by the chief financial officer or the chief accounting officer of the
Parent and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.

 

(iv) Shareholders Statements and Reports. Promptly upon the mailing thereof to
the shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed.

 

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and annual, quarterly or monthly reports which the
Parent shall have filed with the Securities and Exchange Commission.

 

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent or Blue Ridge, copies of the same.

 

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such proposed change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting Buyer’s (and the Agent’s, as Buyer’s assignee)
consent thereto.

 

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of the Parent or ALG as Buyer (or the Agent,
as its assignee) may from time to time reasonably request in order to protect
the interests of Buyer (and the Agent, as its assignee) under or as contemplated
by this Agreement (except such plans or forecasts which have not been made
available by Parent to its creditors).

 

10



--------------------------------------------------------------------------------

(b) Notices. ALG will notify Buyer (and the Agent, as its assignee) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

 

(i) Termination Events or Unmatured Termination Events. Within one (1) Business
Day after learning thereof by any Responsible Officer, the occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of an
Authorized Officer of ALG.

 

(ii) Defaults Under Other Agreements. Within one (1) Business Day after learning
thereof by any Responsible Officer, the occurrence of a default or an event of
default under any other financing arrangement pursuant to which ALG is a debtor
or an obligor and which relates to a Debt in excess of $25,000,000.

 

(iii) ERISA Events. If and when any member of the Controlled Group (i) gives or
is required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which could reasonably be
expected to constitute grounds for a termination of such Plan under Title IV of
ERISA, or knows that the plan administrator of any Plan has given or is required
to give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA, a copy of
such notice; or (iii) receives notice from the PBGC under Title IV of ERISA of
an intent to terminate or appoint a trustee to administer any Plan, a copy of
such notice; provided, however, that each of the foregoing notices shall not be
required to be given unless the reportable event, withdrawal liability, plan
termination or trustee appointment involved could reasonably be expected to give
rise to a liability of more than $1,000,000 on the part of the Parent or any of
its Subsidiaries.

 

(c) Compliance with Laws and Preservation of Existence. ALG will comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. ALG will preserve and maintain its legal existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign entity in each jurisdiction where its
business is conducted, except (i) where the failure to so qualify or remain in
good standing could not reasonably be expected to have a Material Adverse Effect
and (ii) ALG may merge or consolidate with any other Person to the extent
permitted under Section 7.1(c)(ii) of the Credit and Security Agreement.

 

(d) Audits. ALG will furnish to Buyer (and the Agent, as its assignee) from time
to time such information with respect to it and the Receivables as Buyer (or the
Agent) may reasonably request. ALG will, from time to time during regular
business hours as requested by Buyer (the Agent as its assignee), upon not less
than 3 Business Days’ prior written notice, permit Buyer (and the Agent, as its
assignee) or their respective agents or representatives, (i) to

 

11



--------------------------------------------------------------------------------

examine and make copies of and abstracts from all Records in the possession or
under the control of ALG relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of ALG for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to ALG’s
financial condition or the Receivables and the Related Security or ALG’s
performance under any of the Transaction Documents or ALG’s performance under
the Contracts and, in each case, with any of the officers or employees of ALG
having knowledge of such matters. To the extent that Buyer (or the Agent, as its
assignee), in the course of any such visit or inspection, obtains possession of
any Proprietary Information pertaining to ALG or any of its Affiliates, Buyer
(or such assign) shall handle such information in accordance with the
requirements of Section 14.5 of the Credit and Security Agreement.

 

(e) Keeping and Marking of Records and Books.

 

(i) ALG will maintain and implement administrative and operating procedures
(including, without limitation, an ability to recreate records evidencing
Receivables in the event of the destruction of the originals thereof), and keep
and maintain all documents, books, records and other information reasonably
necessary or advisable for the collection of all Receivables (including, without
limitation, records adequate to permit the immediate identification of each new
Receivable and all Collections of and adjustments to each existing Receivable).
ALG will give Buyer (and the Agent, as its assignee) notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

 

(ii) ALG will (A) on or prior to the date hereof, mark its master data
processing records and other books and records relating to the Receivables with
a legend, acceptable to Buyer (and the Agent, as its assignee), describing
Buyer’s ownership interests in the Receivables and further describing the
Receivable Interests of the Agent (on behalf of the Lenders) under the Credit
and Security Agreement and (B) upon the request of Buyer (or the Agent, as its
assignee) and when a Termination Event is in existence: (x) mark each Contract
with a legend describing Buyer’s ownership interests in the Receivables and
further describing the Receivable Interests of the Agent (on behalf of the
Lenders) and (y) deliver to Buyer (or the Agent, as its assignee) all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

 

(f) Compliance with Contracts and Credit and Collection Policy. ALG will timely
and fully (i) perform and comply in all material respects with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all material respects with the
Credit and Collection Policy in regard to each Receivable and the related
Contract.

 

(g) [Reserved].

 

12



--------------------------------------------------------------------------------

(h) Ownership. ALG will take all necessary action to establish and maintain,
irrevocably in Buyer, (i) legal and equitable title to the Receivables and the
Collections and (ii) all of ALG’s right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claims other than Permitted Encumbrances (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Buyer’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Buyer as Buyer (or the Agent, as its assignee) may reasonably
request).

 

(i) Lenders’ Reliance. ALG acknowledges that the Agent and the Lenders are
entering into the transactions contemplated by the Credit and Security Agreement
in reliance upon Buyer’s identity as a legal entity that is separate from ALG
and any Affiliates thereof. Therefore, from and after the date of execution and
delivery of this Agreement, ALG will take all reasonable steps including,
without limitation, all steps that Buyer or any assignee of Buyer may from time
to time reasonably request to maintain Buyer’s identity as a separate legal
entity and to make it manifest to third parties that Buyer is an entity with
assets and liabilities distinct from those of ALG and any Affiliates thereof and
not just a division of ALG or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, ALG (i) will not hold itself out to third parties as liable for the
debts of Buyer nor purport to own the Receivables and other assets acquired by
Buyer, (ii) will take all other actions necessary on its part to ensure that
Buyer is at all times in compliance with the “separateness covenants” set forth
in Section 7.1(i) of the Credit and Security Agreement and (iii) will cause all
tax liabilities arising in connection with the transactions contemplated herein
or otherwise to be allocated between ALG and Buyer on an arm’s-length basis and
in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

 

(j) Collections. ALG will cause (1) all proceeds from all Lock-Boxes to be
directly deposited by a Collection Bank into a Collection Account and (2) each
Lock-Box and Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect. In the event any payments
relating to Receivables are remitted directly to ALG or any Affiliate of ALG,
ALG will remit (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within two (2) Business
Days following receipt thereof and, at all times prior to such remittance, ALG
will itself hold or, if applicable, will cause such payments to be held in trust
for the exclusive benefit of Buyer and its assigns. ALG will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account to Buyer
and, will not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Buyer (and the Agent, as its assignee) as contemplated by
this Agreement and the Credit and Security Agreement.

 

(k) Taxes. ALG will file all material tax returns and reports required by law to
be filed by it and promptly pay all material taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. ALG will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Buyer and its assigns.

 

13



--------------------------------------------------------------------------------

Section 4.2 Negative Covenants of ALG. Until the date on which this Agreement
terminates in accordance with its terms, ALG hereby covenants that:

 

(a) Name Change, Offices and Records. ALG will not change its (i) state of
organization, (ii) name, (iii) identity or structure (within the meaning of
Article 9 of any applicable enactment of the UCC) or relocate its chief
executive office at any time while the location of its chief executive office is
relevant to perfection of Buyer’s interest in the Receivables or the associated
Related Security and Collections, or any office where Records are kept unless it
shall have: (i) given Buyer (and the Agent, as its assignee) at least ten (10)
days’ prior written notice thereof and (ii) delivered to Buyer (and the Agent,
as its assignee) all financing statements, instruments and other documents
reasonably requested by Buyer (and the Agent, as its assignee) in connection
with such change or relocation.

 

(b) Change in Payment Instructions to Obligors. ALG will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (and the Agent, as its assignee) shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that ALG may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing Collection Account.

 

(c) Modifications to Contracts and Credit and Collection Policy. ALG will not
make any material change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables. Except as otherwise permitted in its
capacity as a Servicer pursuant to the Credit and Security Agreement, ALG will
not extend, amend or otherwise modify the terms of any Receivable or any
Contract related thereto other than in accordance with the Credit and Collection
Policy.

 

(d) Sales, Liens. ALG will not sell, assign (by operation of law or otherwise)
or otherwise dispose of, or grant any option with respect to, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing statement) or with respect to, any Receivable, Related
Security or Collections, or upon or with respect to any Contract under which any
Receivable arises, or any Lock-Box or Collection Account, or assign any right to
receive income with respect thereto (other than, in each case, the creation of
the interests therein in favor of Buyer provided for herein and the Permitted
Encumbrances), and ALG will defend the right, title and interest of Buyer in, to
and under any of the foregoing property, against all claims of third parties
claiming through or under ALG (other than Permitted Encumbrances).

 

14



--------------------------------------------------------------------------------

(e) Accounting for Purchases. ALG will not, and will not permit any Affiliate
to, account for or treat (whether in financial statements or otherwise) the
transactions contemplated hereby in any manner other than the sale of the
Receivables and the Related Security by ALG to Buyer or in any other respect
account for or treat the transactions contemplated hereby in any manner other
than as a sale of the Receivables and the Related Security by ALG to Buyer
except to the extent that such transactions are not recognized on account of
consolidated financial reporting in accordance with generally accepted
accounting principles.

 

ARTICLE V

TERMINATION EVENTS

 

Section 5.1 Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

 

(a) ALG shall fail to make any payment or deposit required to be made by it
under the Transaction Documents when due and, for any such payment or deposit
which is not in respect of principal, such failure continues for two (2)
consecutive Business Days.

 

(b) ALG shall fail to perform or observe any term, covenant or agreement
hereunder (other than as referred to in paragraph (a)) or any other Transaction
Document to which it is a party and such failure shall continue for and such
failure shall not have been cured within 30 days after the earlier to occur of
(i) written notice thereof has been given to ALG by the Buyer or (ii) an
Executive Officer otherwise becomes aware of any such failure; provided,
however, that such cure period shall be extended for a period of time, not to
exceed an additional 30 days, reasonably sufficient to permit ALG to cure such
failure if such failure cannot be cured within the initial 30-day period but
reasonably could be expected to be capable of cure within such additional 30
days, ALG has commenced efforts to cure such failure during the initial 30-day
period and ALG is diligently pursuing such cure.

 

(c) Any representation, warranty, certification or statement made by ALG in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made; provided that the materiality threshold in the
preceding clause shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold.

 

(d) An Event of Bankruptcy shall occur with respect to the Parent or any of its
Material Subsidiaries.

 

(e) A Change of Control shall occur.

 

(f) One or more judgments or orders for the payment of money in an aggregate
amount in excess of 10% of Stockholders’ Equity as of the end of the Fiscal
Quarter just ended shall be rendered against the Parent, either Originator or
the Buyer and such judgment or order shall continue unsatisfied and unstayed for
a period of 30 days.

 

15



--------------------------------------------------------------------------------

(g) Either of the Originators or any Subsidiary shall fail to make any payment
in respect of Debt outstanding in an aggregate amount in excess of $25,000,000
when due or within any applicable grace period.

 

(h) Any event or condition shall occur which results in the acceleration of the
maturity of Debt outstanding of either of the Originators or any Subsidiary in
an aggregate amount in excess of $25,000,000 (including, without limitation, any
required mandatory prepayment or “put” of such Debt to such Originator or
Subsidiary) or enables (or, with the giving of notice or lapse of time or both,
would enable) the holders of such Debt or commitment or any Person acting on
such holders’ behalf to accelerate the maturity thereof or terminate any such
commitment (including, without limitation, any required mandatory prepayment or
“put” of such Debt to such Originator or Subsidiary).

 

(i) The Parent or any member of the Controlled Group shall fail to pay when due
any amount in excess of 10% of Stockholders’ Equity as of the end of the Fiscal
Quarter just ended which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Parent, any member of the
Controlled Group, any plan administrator or any combination of the foregoing if
the amount of liability involved is in excess of 10% of Stockholders’ Equity as
of the end of the Fiscal Quarter just ended; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter if the amount of liability involved is in excess of 10% of
Stockholders’ Equity as of the end of the Fiscal Quarter just ended; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan or Plans must be terminated, if the
amount involved is in excess of 10% of Stockholders’ Equity as of the end of the
Fiscal Quarter just ended.

 

(j) A federal tax lien shall be filed against the Parent, either Originator or
Buyer under Section 6323 of the Tax Code or a lien of the PBGC shall be filed
against the Parent, either Originator or Buyer under Section 4068 of ERISA and
in either case such lien shall remain undischarged for a period of 25 days after
the date of filing if the aggregate amount involved is in excess of 10% of
Stockholders’ Equity as of the end of the Fiscal Quarter just ended.

 

Section 5.2 Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by ALG; provided, however, that upon the
occurrence of a Termination Event described in Section 5.1(d), or of an actual
or deemed entry of an order for relief with respect to ALG under the Federal
Bankruptcy Code, the Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
ALG and (ii) to the fullest

 

16



--------------------------------------------------------------------------------

extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any amounts then due and owing by ALG to Buyer. The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of Buyer and its assigns otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

 

ARTICLE VI

INDEMNIFICATION

 

Section 6.1 Indemnities by ALG. Without limiting any other rights that Buyer may
have hereunder or under applicable law, ALG hereby agrees to indemnify (and pay
upon demand to) Buyer and its assigns, officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including actual and reasonable attorneys’ fees (which attorneys may be
employees of Buyer or any such assign) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
actually incurred by any of them arising out of or as a result of this Agreement
or the acquisition, either directly or indirectly, by Buyer of an interest in
the Receivables, excluding, however:

 

(a) Indemnified Amounts to the extent such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification or by reason of such Indemnified Party’s breach of its
obligations hereunder or other legal duty;

 

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

 

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Lenders of Receivable Interests under the Credit and Security Agreement
as a loan or loans by the Lenders to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

 

provided, however, that nothing contained in this sentence shall limit the
liability of ALG or limit the recourse of Buyer to ALG for amounts otherwise
specifically provided to be paid by ALG under the terms of this Agreement.
Without limiting the generality of the foregoing indemnification, but subject in
each case to clauses (a), (b) and (c) above, ALG shall indemnify Buyer for
Indemnified Amounts relating to or resulting from:

 

(i) any representation or warranty made by ALG (or any officers of ALG) under or
in connection with any Purchase Report, this Agreement, any other Transaction
Document or any other information or report delivered by ALG pursuant hereto or
thereto for which Buyer has not received a Purchase Price Credit that shall have
been false or incorrect when made or deemed made;

 

17



--------------------------------------------------------------------------------

(ii) the failure by ALG, to comply with any applicable law, rule or regulation
with respect to any Receivable or Contract related thereto, or the nonconformity
of any Receivable or Contract included therein with any such applicable law,
rule or regulation or any failure of ALG to keep or perform any of its
obligations, express or implied, with respect to any Contract;

 

(iii) any failure of ALG to perform its duties, covenants or other obligations
in accordance with the provisions of this Agreement or any other Transaction
Document;

 

(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

 

(vi) the commingling of Collections of Receivables at any time with other funds;

 

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase hereunder, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to ALG
in which any Indemnified Party becomes involved as a result of any of the
transactions contemplated hereby except to the extent arising from Buyer’s own
gross negligence or willful misconduct;

 

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

(ix) any Termination Event described in Section 5.1(d);

 

(x) [reserved];

 

(xi) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of ALG’s right, title and interest in the Related Security
associated with the Receivables, in each case, free and clear of any Adverse
Claim;

 

18



--------------------------------------------------------------------------------

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Purchase or at any subsequent time;

 

(xiii) any action or omission by ALG which reduces or impairs the rights of
Buyer with respect to any Receivable or the value of any such Receivable (for
any reason other than the application of Collections thereto or charge-off of
any Receivable as uncollectible) unless the Buyer has received a Purchase Price
Credit therefor;

 

(xiv) any attempt by any Person to void any Purchase hereunder under statutory
provisions or common law or equitable action; and

 

(xvi) the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report to be an Eligible Receivable at the time acquired by Buyer.

 

Section 6.2 Other Costs and Expenses. ALG shall pay to Buyer on demand all
reasonable costs and out-of-pocket expenses actually incurred in connection with
the preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder. ALG shall pay to Buyer on demand any and all reasonable costs and
expenses of Buyer, if any, including reasonable counsel fees and expenses
actually incurred in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Termination Event.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Waivers and Amendments.

 

(a) No failure or delay on the part of Buyer (or the Agent, as its assignee) in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by ALG and Buyer and, to the extent required
under the Credit and Security Agreement, the Agent and the Liquidity Banks or
the Required Liquidity Banks. Any material amendment, supplement, modification
of waiver will required satisfaction of the Rating Agency Condition.

 

19



--------------------------------------------------------------------------------

Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.

 

Section 7.3 Protection of Ownership Interests of Buyer.

 

(a) ALG agrees that from time to time, at its expense, it will promptly execute
(if required), deliver and authorize the filing of all instruments and
documents, and take all actions, that may be necessary or desirable, or that
Buyer (or the Agent, as its assignee) may reasonably request, to perfect,
protect or more fully evidence the interest of Buyer hereunder and the
Receivable Interests, or to enable Buyer (or the Agent, as its assignee) to
exercise and enforce their rights and remedies hereunder. At any time when a
Termination Event Exists, Buyer (or the Agent, as its assignee) may, at ALG’s
sole cost and expense, direct ALG to notify the Obligors of Receivables of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.

 

(b) If ALG fails to perform any of its obligations hereunder, Buyer (or the
Agent, as its assignee) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) actual and
reasonable costs and expenses incurred in connection therewith shall be payable
by ALG as provided in Section 6.2. ALG irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
the Agent, as its assignee), and appoints Buyer (and its assigns) as its
attorney(ies)-in-fact, to act on behalf of ALG (i) to authorize on behalf of ALG
as debtor the filing of financing statements necessary or desirable in Buyer’s
(or the Agent, as its assignee’) reasonable opinion to perfect and to maintain
the perfection and priority of the interest of Buyer in the Receivables and
associated Related Security and Collections and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or the Agent, as its assignee) in their reasonable opinion deem necessary
or desirable to perfect and to maintain the perfection and priority of Buyer’s
interests in the Receivables. This appointment is coupled with an interest and
is irrevocable. From and after July 1, 2001: (A) ALG hereby authorizes Buyer
(and the Agent, as its assignee) to file financing statements and other filing
or recording documents with respect to the Receivables and Related Security
(including any amendments thereto, or

 

20



--------------------------------------------------------------------------------

continuation or termination statements thereof), without the signature or other
authorization of ALG, in such form and in such offices as Buyer (or any of its
assigns) reasonably determines appropriate to perfect or maintain the perfection
of the ownership or security interests of Buyer (and the Agent, as its assignee)
hereunder, (B) ALG acknowledges and agrees that it is not authorized to, and
will not, file financing statements or other filing or recording documents with
respect to the Receivables or Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the express
prior written approval by the Agent (as Buyer’s assignee), consenting to the
form and substance of such filing or recording document, and (C) ALG approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Agent (as Buyer’s assign) in connection with the perfection of the ownership or
security interests in favor of Buyer or the Agent (as Buyer’s assign).

 

Section 7.4 Confidentiality of Fee Letter. Each of ALG and Buyer shall maintain
and shall cause each of its employees, officers and advisers to maintain the
confidentiality of the Fee Letter, except that Buyer and its officers and
employees may disclose such information to Buyer’s external consultants,
accountants and attorneys and as required by any applicable law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law) or to the extent necessary to enforce its rights under the Transaction
Documents.

 

Section 7.5 Bankruptcy Petition.

 

(a) ALG and Buyer each hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Blue Ridge, it will not institute against, or join any other
Person in instituting against, Blue Ridge any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

(b) ALG covenants and agrees that, prior to the date that is one year and one
day after the payment in full of all outstanding obligations of Buyer under the
Credit and Security Agreement, it will not institute against, or join any other
Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

Section 7.6 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of Blue Ridge, the Agent or
any Liquidity Bank, no claim may be made by ALG or any other Person against Blue
Ridge, the Agent or any Liquidity Bank or their respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and ALG hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

 

21



--------------------------------------------------------------------------------

Section 7.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE OWNERSHIP INTERESTS OR SECURITY INTERESTS OF ALG OR ANY OF
ITS ASSIGNS.

 

Section 7.8 CONSENT TO JURISDICTION. EACH OF ALG AND BUYER HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
GEORGIA STATE COURT SITTING IN FULTON COUNTY, GEORGIA IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR THE AGENT,
AS ITS ASSIGNEE) TO BRING PROCEEDINGS AGAINST ALG IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ALG AGAINST BUYER (OR ITS ASSIGNS) OR
ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY ALG PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN
FULTON COUNTY, GEORGIA.

 

Section 7.9 WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ALG PURSUANT TO THIS AGREEMENT OR THE
RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

Section 7.10 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

22



--------------------------------------------------------------------------------

(b) This Agreement shall be binding upon and inure to the benefit of ALG, Buyer
and their respective successors and permitted assigns (including any trustee in
bankruptcy). ALG may not assign any of its rights and obligations hereunder or
any interest herein without the prior written consent of Buyer. Buyer may assign
at any time its rights and obligations hereunder and interests herein to any
other Person without the consent of ALG. Without limiting the foregoing, ALG
acknowledges that Buyer, pursuant to the Credit and Security Agreement, may
assign to the Agent, for the benefit of the Lenders, its rights, remedies,
powers and privileges hereunder and that the Agent may further assign such
rights, remedies, powers and privileges to the extent permitted in the Credit
and Security Agreement. ALG agrees that the Agent, as the assignee of Buyer,
shall, subject to the terms of the Credit and Security Agreement, have the right
to enforce this Agreement and to exercise directly all of Buyer’s rights and
remedies under this Agreement (including, without limitation, the right to give
or withhold any consents or approvals of Buyer to be given or withheld
hereunder) and ALG agrees to cooperate fully with the Agent in the exercise of
such rights and remedies. This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by ALG pursuant to Article II;
(ii) the indemnification and payment provisions of Article VI; and (iii) Section
7.5 shall be continuing and shall survive any termination of this Agreement.

 

Section 7.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

<signature pages follow>

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

ACUITY LIGHTING GROUP, INC., A

DELAWARE CORPORATION

By:

 

/s/  Vernon J. Nagel

--------------------------------------------------------------------------------

Name:

 

Vernon J. Nagel

Title:

 

Executive Vice President, Finance

   

Address:

Acuity Lighting Group, Inc.

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Attention: Treasurer

Fax No.:

 

(404) 853-1430

Telephone No.:

 

(404) 853-1423

ACUITY UNLIMITED, INC., A DELAWARE

CORPORATION

 

By:

 

/s/  Vernon J. Nagel

--------------------------------------------------------------------------------

Name:

 

Vernon J. Nagel

Title:

 

Executive Vice President & C.F.O.

   

Address:

Acuity Unlimited, Inc.

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

Attention: General Counsel

Phone:

 

(404) 853-1440

Fax:

 

(404) 853-1015

 

24



--------------------------------------------------------------------------------

Exhibit I

 

Definitions

 

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in Exhibit I to the Credit and Security Agreement (hereinafter defined).

 

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

 

“Agreement” means the Amended and Restated Receivables Sale and Contribution
Agreement, dated as of September 2, 2003, between ALG and Buyer, as the same may
be amended, restated or otherwise modified.

 

“ALG” has the meaning set forth in the preamble to the Agreement, and such term
shall include such Person’s successors and permitted assigns.

 

“Blue Ridge” has the meaning set forth in the Preliminary Statements to the
Agreement.

 

“Buyer” has the meaning set forth in the preamble to the Agreement.

 

“Capital Leases” means leases which are required to be capitalized in accordance
with GAAP.

 

“Change of Control” means (a) the Parent ceases to own, directly or indirectly,
100% of the outstanding voting stock of each of the Originators and Buyer, or
(b) (i) any Person or two or more Persons acting in concert shall have acquired
after the Closing Date beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 30% or more of the outstanding shares of the voting stock of the
Parent; or (ii) the individuals who, as of the Closing Date, are members of the
Board of the Parent (the “Incumbent Board” ) cease for any reason thereafter to
constitute at least 66 2/3% of the Board of the Parent; provided, however, that
if the election, or nomination for election by the Parent’s stockholders, of any
new director was approved by a vote of at least 66 2/3% of the Incumbent Board,
such new director shall, for purposes of this definition, be considered as a
member of the Incumbent Board.

 

“Consolidated Debt” means at any date the Debt of the Parent and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Operating Profits” means, for any period, the Operating Profits of
the Parent and its Consolidated Subsidiaries.

 

25



--------------------------------------------------------------------------------

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which, in accordance with GAAP, would be consolidated with those of
the Parent in its consolidated financial statements as of such date.

 

“Consolidated Total Assets” means, at any time, the total assets of the Parent
and its Consolidated Subsidiaries, determined on a consolidated basis, as set
forth or reflected on the most recent consolidated balance sheet of the Parent
and its Consolidated Subsidiaries, prepared in accordance with GAAP.

 

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Parent, are treated as a single employer under Section
414 of the Tax Code.

 

“Credit and Collection Policy” means ALG’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date of the
Existing Agreement and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

 

“Credit and Security Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under Capital Leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance, (vi) all Redeemable Preferred Stock
of such Person (in the event such Person is a corporation), (vii) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid or to be paid under a letter of credit or similar instrument,
(viii) all Debt of others secured by a Lien on any asset of such Person, whether
or not such Debt is assumed by such Person, and (ix) all Debt of others
Guaranteed by such Person.

 

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

 

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable profit on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period, (ii) the risk of nonpayment by the Obligors, and
(iii) the cost of compensating someone to service and collect the Receivables
for Buyer and the Agent, as their interests may appear. ALG and Buyer may agree
from time to time to change the Discount Factor based on changes in one or more
of the items affecting the calculation thereof, provided that any change to the
Discount Factor shall take effect as of the commencement of a month, shall apply
only prospectively and shall not affect the Purchase Price payment made prior to
the month during which ALG and Buyer agree to make such change.

 

26



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.

 

“Executive Officer” means any of the chief executive officer, president,
executive vice president or senior vice president of the Parent.

 

“Fiscal Quarter” means any fiscal quarter of the Parent.

 

“Fiscal Year” means any fiscal year of the Parent.

 

“GAAP” means generally accepted accounting principles applied on a basis
consistent with those which are to be used in making the calculations for
purposes of determining compliance with the terms of this Agreement.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The term “Guarantee” used as a verb has a corresponding meaning.

 

“Initial Cutoff Date” means the Business Day immediately prior to the date of
the Existing Agreement.

 

“Lien” means, with respect to any asset, any mortgage, deed to secure debt, deed
of trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of a Debt or a Guarantee, whether by consensual
agreement or by operation of statute or other law, or by any agreement,
contingent or otherwise, to provide any of the foregoing. For the purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, Capital Lease or other title retention
agreement relating to such asset.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of the Parent and its Subsidiaries (taken as a whole),
(ii) the ability of ALG to perform its obligations under the Agreement or any
other Transaction Document, (iii) the legality, validity or enforceability of
the Agreement or any other Transaction Document, (iv)

 

27



--------------------------------------------------------------------------------

ALG’s, Buyer’s, the Agent’s or any Lender’s interest in the Receivables
generally or in any significant portion of the Receivables, the Related Security
or Collections with respect thereto, or (v) the collectibility of the
Receivables generally or of any material portion of the Receivables.

 

“Material Subsidiary” means (i) each Originator and Buyer and (ii) each other
Consolidated Subsidiary, now existing or hereinafter established or acquired,
that at any time prior to the payment in full of all Aggregate Unpaids under the
Credit and Security Agreement either (x) has or acquires total assets in excess
of 10% of Consolidated Total Assets at the end of the most recent Fiscal
Quarter, or (y) contributed more than 10% of Consolidated Operating Profits for
the 4 most recent Fiscal Quarters then ended (or, with respect to any Subsidiary
which existed during the entire 4 Fiscal Quarter period but was acquired by the
Parent during such period, which would have contributed more than 10% of
Consolidated Operating Profits for such period had it been a Subsidiary for the
entire period, as determined on a pro forma basis in accordance with GAAP).

 

“Moody’s” means Moody’s Investor Service, Inc.

 

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

 

“Net Income” means, as applied to any Person for any period, the aggregate
amount of net income of such Person, after taxes, for such period, as determined
in accordance with GAAP.

 

“Net Worth” means as of the last Business Day of each month preceding any date
of determination, the excess, if any, of (a) the aggregate Outstanding Balance
of the Receivables at such time, over (b) the Aggregate Invested Amount
outstanding at such time.

 

“Operating Profits” means, as applied to any Person for any period, the sum of
(i) net revenues, less (ii) cost of goods and services sold, less (iii)
operating expenses (including depreciation and amortization) of such Person for
such period, as determined in accordance with GAAP.

 

“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.

 

“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

 

“Originator” means ALG in its capacity as the seller under this Agreement.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

 

28



--------------------------------------------------------------------------------

“Parent” means ABI and its successors and assigns.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Encumbrances” shall mean the following: (a) Liens for taxes or
assessments or other governmental charges not yet due and payable; and (b) Liens
created by the Transaction Documents.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Tax Code and is either (i) maintained by a member of the Controlled Group
for employees of any member of the Controlled Group or (ii) maintained pursuant
to a collective bargaining agreement or any other arrangement under which more
than one employer makes contributions and to which a member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding 5 plan years made contributions.

 

“Proprietary Information” means all information about the Performance Guarantor
or any of its Subsidiaries which has been furnished to the Agent or any Lender
by or on behalf of the Performance Guarantor or any of its Subsidiaries before
or after the date of the Existing Agreement or which is obtained by any Lender
or the Agent in the course of any Review made pursuant to Section 7.1(d) of the
Credit and Security Agreement; provided, however, that the term “Proprietary
Information” does not include information which (x) is or becomes publicly
available (other than as a result of a breach of Section 14.5 of the Credit and
Security Agreement), (y) is possessed by or available to the Agent or any Lender
on a non-confidential basis prior to its disclosure to the Agent or such Lender
by either Borrower or Subsidiary or (z) becomes available to the Agent or any
Lender on a non-confidential basis from a Person which, to the knowledge of the
Agent or such Lender, as the case may be, is not bound by a confidentiality
agreement with the Performance Guarantor or any of its Subsidiaries and is not
otherwise prohibited from transmitting such information to the Agent or such
Lender. In the event the Agent or any Lender is required to disclose any
Proprietary Information by virtue of clause (ii) (but only if and to the extent
such disclosure has not been sought by the Agent or any Lender, and if neither
the Performance Guarantor nor any Borrower is a party to such litigation), (iv)
or (v) above, to the extent such Lender or the Agent (as the case may be)
determines in good faith that it is permissible by law so to do, it shall
promptly notify the Performance Guarantor of same so as to allow the Performance
Guarantor or its Subsidiaries to seek a protective order or to take other
appropriate action; provided, however, neither any Lender nor the Agent shall be
required to delay compliance with any directive to disclose any such information
so as to allow the Performance Guarantor or any of Subsidiaries to effect any
such action.

 

“Purchase” means a purchase pursuant to Section 1.2(a) of the Agreement by Buyer
from ALG of Receivables and the Related Security and Collections related
thereto, together with all related rights in connection therewith.

 

29



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to the Purchase, the aggregate price to be
paid by Buyer to ALG for such Purchase in accordance with Section 1.3 of the
Agreement for the Receivables, Collections and Related Security being sold to
Buyer, which price shall equal on any date (i) the product of (x) the
Outstanding Balance of such Receivables on such date, multiplied by (y) one
minus the Discount Factor in effect on such date, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 1.4 of the Agreement.

 

“Purchase Price Credit” has the meaning set forth in Section 1.4 of the
Agreement.

 

“Purchase Report” means a monthly report by ALG in substantially the form of
Exhibit VI to the Agreement.

 

“Receivable” means all indebtedness and other obligations owed to ALG (at the
time it arises, and before giving effect to any transfer or conveyance under the
Agreement), including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale of goods or the rendering of
services by ALG and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto. Indebtedness and other rights and
obligations arising from any one transaction, including, without limitation,
indebtedness and other rights and obligations represented by an individual
invoice, shall constitute a Receivable separate from a Receivable consisting of
the indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the Obligor or Buyer treats such indebtedness, rights or
obligations as a separate payment obligation.

 

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time prior to the Termination Date either (i)
mandatorily redeemable (by required sinking fund or similar payments or
otherwise) or (ii) redeemable at the option of the holder thereof.

 

“Related Security” means, with respect to any Receivable:

 

(i) all of ALG’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by ALG gave rise to such Receivable, and all insurance contracts with respect
thereto,

 

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

30



--------------------------------------------------------------------------------

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

 

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

 

(v) all Records related to such Receivable,

 

(vi) all of ALG’s right, title and interest in each Lock-Box and each Collection
Account, and

 

(vii) all proceeds of any of the foregoing.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations thereunder, other than any such event for which the 30-day
notice requirement under ERISA has been waived in regulations issued by the
PBGC.

 

“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (a) 3% of the Borrowing Limit under the Credit and
Security Agreement, and (b) the product of (i) 1.5 times the product of the
Default Ratio times the Default Horizon Ratio, each as determined from the most
recent Monthly Report received from the Servicers under the Credit and Security
Agreement, and (ii) the Outstanding Balance of all Receivables as of such date,
as determined from the most recent Monthly Report received from the Servicers
under the Credit and Security Agreement.

 

“Responsible Officer” means any Executive Officer as well as any other officer
of the Parent who is primarily responsible for the administration of the
transactions contemplated by the Transaction Documents.

 

“Restatement Effective Date” means the later to occur of (a) September 2, 2003,
and (b) the Business Day on which each of the conditions precedent set forth in
Sections 3.1 and 3.2 has been satisfied.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“Settlement Date” has the meaning given to that term in the Credit and Security
Agreement.

 

“Stockholders’ Equity” means, at any time, the shareholders’ equity of the
Parent and its Consolidated Subsidiaries, as set forth or reflected on the most
recent consolidated balance sheet of the Parent and its Consolidated
Subsidiaries prepared in accordance with GAAP, but excluding any Redeemable
Preferred Stock of the Parent or any of its Consolidated Subsidiaries.

 

31



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

 

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date (as defined in the Credit and Security Agreement), (ii) the Business Day
immediately prior to the occurrence of a Termination Event set forth in Section
5.1(d), (iii) the Business Day specified in a written notice from Buyer to ALG
following the occurrence and during the continuation of any other Termination
Event, and (iv) the date which is 10 Business Days after Buyer’s receipt of
written notice from ALG that it wishes to terminate the facility evidenced by
this Agreement.

 

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

 

“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Credit and Security Agreement, and all other instruments,
documents and agreements executed and delivered in connection herewith.

 

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Georgia; provided that in the event that,
by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Buyer’s interest in the
Receivables is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the State of Georgia, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions

 

“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Georgia, and not specifically defined herein, are used herein as defined in such
Article 9.

 

32



--------------------------------------------------------------------------------

Exhibit II

 

Places of Business; Locations of Records;

Federal Employer Identification Number(s); Other Names

 

Places of Business:

 

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Chief Executive Office:

 

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Principal Place of Business:

 

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

Locations of Records:

 

1170 Peachtree Street, Suite 2400

Atlanta, Georgia 30309

 

One Lithonia Way

Conyers, Georgia 30012

 

214 Oakwood Avenue

Newark, Ohio 43055

 

Federal Employer Identification Number: 58-2633371

 

Legal, Trade and Assumed Names: Lithonia Lighting, Holophane, Metal Optics,
Hydrel, Austin Lighting Products, Antique Street Lamps, American Electric
Lighting and Peerless

 

33



--------------------------------------------------------------------------------

Exhibit III

 

NAMES OF COLLECTION BANKS; LOCK-BOXES & COLLECTION ACCOUNTS

 

LOCK-BOX

--------------------------------------------------------------------------------

  

RELATED COLLECTION ACCOUNT

--------------------------------------------------------------------------------

P.O. Box 100863

Atlanta, GA 30384

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Lithonia Lighting, a division of ALG

Lockbox #100863, DDA#3750249781

Bank of America

111000012

Louvenia Parker

404-607-5441

404-532-3404

P.O. Box 360305

Pittsburgh, PA 15251

 

Dept. LA 21025

Pasadena, CA 91185-1025

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Lithonia Lighting, a division of ALG

DDA#1911121

Mellon Bank, Pittsburgh PA

043000261

Edith Rickle

412-234-6563

412-209-6082

P.O. Box 8060

Philadelphia, PA 19175-8060

  

Name of Current Account Holder:

Account Number:

Bank Name:

ABA Number:

Contact Person:

Contact’s Tel:

Contact’s Fax:

  

Holophane Corporation, a division of ALG

DDA#2280923

Mellon Bank, Pittsburgh PA

043000261

Edith Rickle

412-234-6563

412-209-6082

 

34



--------------------------------------------------------------------------------

Exhibit IV

 

Form of Compliance Certificate

 

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Sale and Contribution Agreement dated as of September 2,
2003 (the “Agreement”) between Acuity Lighting Group, Inc., a Delaware
corporation (“ALG”), and Acuity Unlimited, Inc., a Delaware corporation
(“Buyer”). Capitalized terms used and not otherwise defined herein are used with
the meanings attributed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES, IN HIS OR HER REPRESENTATIVE CAPACITY ON
BEHALF OF THE PARENT, THAT:

 

1. I am the duly elected                      of Acuity Brands, Inc., a Delaware
corporation (the “Parent”).

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Parent and its Consolidated Subsidiaries during the accounting
period covered by the attached financial statements.

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].

 

[4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Parent has taken, is taking, or proposes to
take with respect to each such condition or event:
                                                 ].

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered in the undersigned’s representative
capacity on behalf of the Parent, all as of this              day of
                    , 200_.

 

--------------------------------------------------------------------------------

[Name]

 

35



--------------------------------------------------------------------------------

Exhibit V

 

Credit and Collection Policy

 

[GRAPHIC APPEARS HERE]

 

CREDIT APPROVAL PROCESS

 

A. NEW CUSTOMER

 

When an agent desires to establish a new distributor, he will have the
prospective customer complete Lithonia Lighting – Application for Appointment. A
blank application has been included in this publication. Upon completion of the
application, the agent will forward it for approval to the Director of Latin
American Sales. When approved, the application will be forwarded to the
International Credit Manager for the purpose of establishing the account and for
investigating credit accommodations.

 

When submitting an application, the agency will ensure that the credit section
is completed and accompanied by:

 

- current financial statements (balance sheet and income statement)

 

- credit references

 

- bank references.

 

If applicable, the following information can be submitted:

 

- personal guarantee

 

- irrevocable letter of credit

 

Upon receipt of an approved application, the International Credit Manager will
analyze all available information and establish an account number and a credit
guide which is appropriate for the information available. The account number
will be identified to the agency and to the International Sales Department. This
process can be quite quite-time consuming . Occasionally, it may be preferable
to establish an account without credit review. In general, until a credit
analysis can be performed and open credit accommodations approved, the terms of
sale will be “cash in advance.” The agency and the International Sales
Department will specify if there are pending orders or special circumstances.
All investigations will be expedited. However, please be aware that no order
will be released for shipment without prior credit approval.

 

Note: A deposit is required on a cash in advance order if the product is not
generally stocked in inventory or has special production requirement. Depending
on the circumstances, a deposit of between 25% to 50% is required prior to
processing the order. An agent should communicate this information to the client
before entering an order.

 

36



--------------------------------------------------------------------------------

B. EXISTING CUSTOMER

 

Customer accounts are periodically reviewed and the credit guide may be amended
at any time depending on the circumstances. Various factors are considered but
significant consideration is given to financial information and the established
payment record. An agent may request, at any time, a credit review of a
customers account by the International Credit Manager.

 

Procedures are established that provide a systematic process for reviewing
specific orders. When orders are entered which exceed the established credit
guide, or when there is a past due balance, the order will not automatically be
released for shipment. However, the order will be included in the production
scheduling process.

 

Credit guides are expressed in an alpha/numeric format - C050. The alpha code
corresponds to the selling price of a given order. The numeric code is expressed
in thousands and references the dollar limit guide for the customer’s balance.
The numeric value of the order is based on its selling price value at the point
of entry. A currency conversion is not required. An order will “pass” the
automatic credit checking criteria if it is less than both the alpha and numeric
code. Credit guides function in the following manner:

 

1. Each customer is assigned a credit guide by Lithonia’s Credit Department.
These guides have an alpha range of A through F, H, and I with the following
single order limits:

 

“A”

   single order limit $25,000

“B”

   single order limit $10,000

“C”

   single order limit $  5,000

“D”

   single order limit $  2,500

“E”

   single order limit $  1,000

“F”

   $         0 (order on hold)

“H”

   $         0 (order on hold)

“I”

   $         0 (order on hold for cash in advance)

 

2. A credit guide of A999 will allow that customer’s orders to pass without
being placed on credit review or credit hold. This guide is reserved for
customers who have a high (favorable) credit rating and are least likely to
delay or default on a payment.

 

3. An order for a customer with a credit guide of F, H or I will be placed on
credit hold. All other guides can place the customer’s order on credit review.

 

4. If the total order DSP$ is greater than the customer’s credit guide limit
(alpha code), the order is placed on either credit review or credit hold.

 

5. If the total customer balance, including this order, is greater than the
customer’s credit guide limit (numeric value), the order is placed on either
credit review or credit hold. This is based on the customer’s outstanding
receivable balance which includes the DSP$ of the order under review.

 

37



--------------------------------------------------------------------------------

Any order exceeding the established credit guide is not automatically released
for shipment and must be cleared as authorized by the International Credit
Manager. It is recommended that agency personnel contact the credit department
before accepting or placing large orders that clearly exceed the customers
credit guide so that proactive communications may be initiated.

 

The agency should immediately notify Lithonia Lighting’s International Credit
Manager of any changes that affect the customers financial standing, or ability
to make payments business.

 

COLLECTION

 

It is the responsibility of the Lithonia Lighting Credit Department to make
collection efforts directly to the customer. However, in some cases, agency
assistance may be requested in addressing collection problems.

 

Orders placed for a customer with a past due balance or a balance that exceeds
the established credit guide will be reviewed prior to shipment and may not be
released for shipment until resolution of the specific situation. Both the
customer and the agent will be notified to obtain an immediate resolution.

 

When payments are sent by paying customers, it is imperative that they provide
details confirming specific invoices and specific amounts paid for each invoice.
When customers make an advance payment on a particular order, specific details
are required to assure proper application of the payment and release of the
corresponding order. Any short payment should include a complete explanation and
supported by documentation.

 

COMMISSIONS

 

Lithonia Lighting Finance Department is responsible for the processing of
monthly agent commission payments. In the first two weeks of each month, the
Regional Sales Manager will notify the agent of the total amount of the
commission he will receive. The agent will then bill Lithonia lighting Mexico,
SA de CV for the amount of the commission.

 

As soon as Lithonia Finance Department received the invoice, it will issue the
payment. This payment can be processed via check or direct deposit.

 

Purchases by an agency are highly restricted and must be approved by the
International Sales Department. When approved, orders receive standard terms of
1% 10 days prox, net 25 prox. An outstanding balance after the payment due date
will be deducted from the agency’s monthly commission payment.

 

Note: Agency orders have to be approved by sales management prior to shipping.
Agencies are not authorized to place customer order on their accounts.

 

38



--------------------------------------------------------------------------------

PAYMENTS

 

In order to process payments efficiently, we request that our customers provide
Lithonia Lighting with a remittance advice.

 

The following information should always be included when making payments:
Account name, Lithonia Lighting customer number, Lithonia Lighting order
numbers, amount paid for each invoice, reason for short payment or deduction if
applicable.

 

When customers make an advance payment on a particular order, specific details
are required to assure proper application of the payment and release of the
corresponding order. Any short payment should include a complete explanation and
supported by documentation included with the payment.

 

For additional information please contact:

 

Lithonia Lighting

Credit Department

One Lithonia Way, Conyers, GA30012

Phone (770)922-9000 Fax (770)388-0229                    

 

OR

 

Greg Holm

Vice President, Revenue Realization

One Lithonia Way, Conyers, Georgia 30012

Greg.Holm@Lithonia.com ; www.Lithonia.com

 

 

INTERNATIONAL CUSTOMERS AND PAYMENTS

 

 

Payments can be made by wire transfer to:

 

Bank of America

Dallas, Texas, U.S.A.

 

Account No.:375 024 9781

ABA No.:    111 000 012

 

Account Name:            Lithonia Lighting

Swift CODE:  BOAFAAUS3N

 

39



--------------------------------------------------------------------------------

US dollar payments can also be sent to:

 

Lithonia Lighting

International Credit Manager

One Lithonia Way

Conyers, GA 30012

Phone (770) 922-9000, Fax(770) 388-0229

 

 

For additional information please contact:

 

Greg Holm

Vice President, Revenue Realization

One Lithonia Way, Conyers, Georgia 30012

Phone (770) 922 9000 ext 2697, Fax (770) 388 0229

Greg.Holm@Lithonia.com ; www.Lithonia.com

 

 

LITHONIA LIGHTING

ONE LITHONIA WAY

CONYERS, GA 30012

 

40



--------------------------------------------------------------------------------

Exhibit VI

 

[Form of] Purchase Report

 

For the month beginning [date] and ending [date]

 

--------------------------------------------------------------------------------

 

TO: BUYER AND THE AGENT (AS BUYER’S ASSIGNEE)

 

Aggregate Outstanding Balance of all Receivables sold during the period:

   $                                 A  

Less: Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:

   $ (                    )          (B )

Equals: Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A—B):

           $                           =C  

Less: Purchase Price discount during the Period:

   $ (                    )          (D )

Equals: Gross Purchase Price Payable during the period (C – D)

           $                           =E  

Less: Total Purchase Price Credits arising during the Period:

   $ (                    )          (F )

Equals: Net Purchase Price payable during the Period (E—F):

           $                           =G  

Cash Purchase Price Paid to ALG during the Period:

   $                                   H  

Aggregate Outstanding Balance of Receivables contributed during the Period:

   $                                   I  

 

41



--------------------------------------------------------------------------------

Schedule A

 

DOCUMENTS TO BE DELIVERED TO BUYER

ON OR PRIOR TO THE RESTATEMENT EFFECTIVE DATE

 

I. Parties.

 

Blue Ridge =

  

Blue Ridge Asset Funding Corporation

Wachovia =

  

Wachovia Bank, National Association

ABI =

  

Acuity Brands, Inc.

ALG =

  

Acuity Lighting Group, Inc.

ASP =

  

Acuity Specialty Products Group, Inc.

AUI =

  

Acuity Unlimited, Inc. (f/k/a L&C Funding, Inc.)

AEI =

  

Acuity Enterprise, Inc.

 

II. Anticipated Closing Documents.

 

1. Amended and Restated Receivables Sale Agreement between ALG and AUI

 

2. [New] Receivables Sale Agreement between ASP and AEI.

 

3. Termination Agreement with respect to the existing First-Step Agreement
between ALG and ASP.

 

4. Credit and Security Agreement among AUI, AEI, ALG and ASP, as Servicers, Blue
Ridge and Wachovia.

 

5. Performance Undertaking by ABI in favor of AUI and AEI.

 

6. Fee Letter among Agent, AEI and AUI.

 

7. A certificate of the [Assistant] Secretary of each of ABI, ALG, ASP, AUI and
AEI (collectively, the “Companies”) certifying:

 

(a) A copy of the Resolutions of its Board of Directors authorizing its
execution, delivery and performance of the Transaction Documents to which it is
a party;

 

(b) A copy of its certificate/articles of incorporation (also certified by the
Secretary of State of its State of Incorporation on or within thirty (30) days
prior to closing)[, as amended and/or restated through the closing date];

 

(c) A copy of its by-laws, as amended)[, as amended and/or restated through the
closing date];

 

42



--------------------------------------------------------------------------------

(d) A copy of a good standing certificate issued by the Secretaries of State of
(i) its state of incorporation, and (ii), if different, that state where it
maintains its principal place of business; and

 

(e) The names, titles and signatures of its officers authorized to execute the
Transaction Documents.

 

8. Pre-filing state and federal tax lien, judgment lien and UCC lien searches in
the following locations against the following names:

 

  • Debtor name: Acuity Lighting Group, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: Acuity Specialty Products Group, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: L&C Funding, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: Acuity Unlimited, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

  • Debtor name: Acuity Enterprise, Inc.

 

UCC Lien Search Jurisdictions: Delaware, Georgia

 

Federal and State Tax Lien and Judgment Lien Jurisdictions: Delaware, Georgia
and Fulton County (Georgia)

 

9. UCC Financing Statements: (a) Amendment to existing ALG financing statements;
(b) Delaware UCC-1 for ASP; (c) Delaware UCC-1s for AEI and AUI

 

43



--------------------------------------------------------------------------------

10. UCC Termination Statement for existing filing between ASP and ALG.

 

11. Amended and Restated Collection Account Agreements for each Lock-Box and
Collection Account:

 

  • Bank of America

 

  • Mellon

 

  • Wachovia.

 

12. A favorable opinion of inhouse counsel to ABI as to certain matters.

 

13. A favorable opinion of Kilpatrick Stockton as to certain corporate matters.

 

14. A favorable opinion of Kilpatrick Stockton as to certain UCC matters.

 

15. A favorable “true sale” opinion of Kilpatrick Stockton.

 

16. A favorable “nonconsolidation” opinion of Kilpatrick Stockton .

 

17. A Monthly Report as at July 31, 2003

 

18. Liquidity Agreement by and between Blue Ridge and Wachovia.

 

44